CLAIR S. HUFFMAN AND ESTATE OF PATRICIA C. HUFFMAN, DECEASED, CLAIR S. HUFFMAN, EXECUTOR, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent *Huffman v. CommissionerDocket No. 8542-89United States Tax CourtT.C. Memo 1994-73; 1994 Tax Ct. Memo LEXIS 70; 67 T.C.M. 2237; February 23, 1994, Filed 1994 Tax Ct. Memo LEXIS 70">*70  Decision will be entered under Rule 155.  For petitioners: Steven L. Staker. For respondent: Stephen R. Asmussen.  NAMEROFFNAMEROFFSUPPLEMENTAL MEMORANDUM OPINION NAMEROFF, Special Trial Judge: This case, involving petitioners' motion for litigation costs, is before us on remand from the United States Court of Appeals for the Ninth Circuit.  In our prior opinion, , affd. in part, revd. in part, and remanded , we held, in part, that the effective date from which to measure the cost of living adjustment provided in section 7430 1 is October 1, 1981.  The Court of Appeals reversed and held that the effective date was January 1, 1986.  The effect of this reversal will be reflected in a Rule 155 proceeding.  The Court of Appeals further remanded the case to us for a detailed explanation as to how the award of attorney's fees and costs was calculated. In this connection the Court of Appeals indicated that the cost of the filing fee in this Court should have been allowed, because the petition was necessitated by the Commissioner's unjustified failure to respond in a timely fashion 1994 Tax Ct. Memo LEXIS 70">*71  in the administrative phase. We begin by noting, initially, that the Ninth Circuit Court of Appeals has stated, in connection with the quantum of explanation required in an attorney's fees determination: On the one hand, we need some "indication or explanation of how the district court arrived at the amount of fees awarded" because without an adequate explanation, "it is simply not possible for this court to review such an award in a meaningful manner." , amended ; . "On the other hand, we do not require an elaborately reasoned, calculated, or worded order; a brief explanation of how the court arrived at its figures will do".  .1994 Tax Ct. Memo LEXIS 70">*72 The fee applicant has the burden of producing satisfactory evidence as to the number of hours reasonably spent on the case.  This is normally done by submission of time charge records.  In the instant case, petitioners' counsel has submitted summaries of the time charges.  In the appendix to this opinion we reproduce, in part, the summary of the claims made by petitioners' counsel, both in the original motion for litigation costs and in the supplemental motion.  It is to be noted that there are numerous instances of combinations of activities for which a one-time charge is made, and it is extremely difficult for the Court to determine precisely the number of hours spent on various tasks.  We observe the following with respect to charges made subsequent to the filing of respondent's answer conceding the case: (1) Some portion of 23.5 hours was charged to research with regard to the fees application; (2) some portion of 11.4 hours was charged to conferences or activities with another attorney; (3) some portion of 16 hours was charged to research with regard to a reply to respondent's objection. We think the amount of time assigned to legal research solely for the purpose of enhancing1994 Tax Ct. Memo LEXIS 70">*73  the fee petition is unreasonable.  We question the need to bring in another attorney for review and consultation and to charge the client with the time spent by each.  Petitioners' counsel, in his motion, had claimed a higher rate for the attorney's fees than provided by statute based upon his alleged expertise as a special factor.  We denied the higher rate in our prior opinion, and the claimed charges do not reflect such expertise. The elaborateness of the motion, affidavits, supplemental motions and affidavits, and reply to respondent's objection was unnecessary. Accordingly, using our best judgment, we award petitioners legal fees for 5.9 hours charged prior to filing of the petition.  Further, we award petitioners' counsel the attorney's fees claimed as set forth in the motion and supplement to the motion (including paralegal fees) reduced as follows: for the period beginning September 26, 1989, we reduce the time spent for legal research by 8 hours. 2 Further, we reduce the claim by 4 hours for conferences with KGS, 2 hours pertaining to 1989, and 2 hours pertaining to 1990.  Accordingly, petitioners are entitled to recover for 55.2 hours of attorney services. 1994 Tax Ct. Memo LEXIS 70">*74  Furthermore, we allow petitioners to recover their paralegal fee, costs, and filing fee as set forth in the motion and amendment to the motion in the total amount of $ 156.77. Decision will be entered under Rule 155. Appendix Time spent by petitioner's counsel is designated with the initials "SLS", and time spent by another attorney with the law firm is indicated by the initials "KGS".  Paralegal time is represented with the initials "LS". ATTORNEY'S FEES DatePersonDescriptionTime 2/3/89SLSTelephone conference with client;.4 telephone conference with IRS inSan Jose; transmittal letter toSan Jose with Power of Attorney.2/16/89SLSTelephone conference with Revenue.2 Agent Larry Penny re auditreconsideration on 85 tax year;telephone conference with client.2/17/89KGSConference between attorneys KGS.2 and SLS.2/17/89SLSReview of various reports and1.3 forms; legal research in TMRA onrequirements for statutory noticeand attorney fee provisions; legalresearch in TEFRA partnershipproceeding provisions.2/22/89SLSReview of documentation on trust.5 account; legal research on TEFRApartnership rules.2/23/89SLSMeeting with IRS auditor; tele-1.2 phone conference with client;transmittal to auditor; legalresearch; conference with KGS;correspondence to 90 day noticeclerk.4/24/89SLS3 telephone conferences with IRS1.4 auditor, San Jose 90-day Sectionand client; conference with KGS;preparation of petition to TaxCourt.4/24/89KGSConference between attorneys KGS.1 and SLS.4/25/89SLSRevision of Tax Court petition;.6 preparation of transmittal to TaxCourt and designation of placeof trial.6/28/89SLSTelephone conference with Elizabeth.6 Rawlins re audit background andnotice of deficiency; preparation ofcorrespondence to Rawlins, IRSattorney, re extension for answering.7/05/89SLSReview IRS answer; transmittal to.2 client.7/26/89SLSPreparation of motion to amend caption1.4 and substitute party petitioner; 2telephone conferences with IRS DistrictCounsel Offices; transmittal to TaxCourt and transmittal to client.8/07/89SLSPreliminary draft of motion for.4 judgment on pleadings.8/08/89SLS2 telephone conferences to District1.8 Counsel Thousand Oaks; Telephoneconference to District Counsel SanJose; review of file; further work onmotion for judgment on pleadings.8/09/89SLSTelephone conference with Glorianne1.1 Jones; two telephone conferences toDistrict Counsel San Jose; further workon motion for judgment on pleadings;revision of motion; transmittal letterto Tax Court; telephone conferenceswith Elizabeth Rawlins and StevenAsmussen at District Counsel San Jose.8/16/89SLSReview of proposed decision document5.5 and letter from Steven Asmussen;review of file; conference betweenattorneys KGS and SLS re settlementposition; legal research on Section7430 and legislative history, TMRA '88amendments to Section 7430, review ofrelevant case law; preparation of newdecision document; long letter ofexplanation to Steven Asmussen; meetingwith client to discuss decisiondocument; revision of letter; conferencebetween attorneys KGS and SLS.9/05/89SLSReview of IRS letter rejecting settle-.2 ment offer; conference between attorneysKGS and SLS.9/13/89SLSReview of IRS notice of no objection;.1 transmittal to client.9/14/89SLSTelephone conference with Nancy.1 Williams at VCEDA re CPI for VenturaCounty.9/26/89SLSLegal research on attorney's fees..4 9/27/89SLSLegal research in Tax Court Rules1.8 and case law on attorney's fees;preliminary draft of motion; furtherwork on motion.10/02/89SLSFurther work on motion..3 10/03/89SLSLegal research in case law on attorney1.2 fees; preliminary draft of attorneyaffidavit in support; further workon motion.10/05/89SLSTelephone conference with client;1.2 legal research on attorney fee cases;review of detailed statement of timespent; further work on motion forattorney's fees.10/09/89SLSLegal research on Equal Access to.3 Justice Act, 2 telephone conferenceswith Nancy Williams at Ventura CountyEconomic Development re consumerprice index.10/10/89SLSFurther legal research on attorney2.8 fee case law; 2 telephone conferenceswith U.S. Bureau of Labor Statistics;preparation of client affidavit insupport of motion; further work onmotion and attorney affidavit; conferencewith KGS; review file; transmittal toclient with affidavit.10/10/89KGSConference with SLS re attorney's fee.3 motion.10/12/89SLSFinal review and revision of attorney1.6 affidavit and motion for fees;telephone conference with U.S. Bureauof Labor Statistics and CaliforniaDepartment of Financial and EconomicResearch; transmittal letter toTax Court.10/12/89KGSFinal review of motion and affidavit..4 12/28/89SLSPreparation of amendment to motion1.9 and motion for leave to amend.12/29/89SLSTelephone conference with Stephen.6 Asmussen re amendment to motion;revision of amendment; transmittalto Tax Court with amendment.1/18/90SLSReview of IRS objection to motion.5 for attorney's fees.1/26/90SLSFurther legal research in case law and2.8 legislative history on attorney's fees.1/29/90SLSConference with KGS; work on draft1.4 of reply to objections on motionfor attorney's fees; telephoneconference with client.1/30/90SLSLegal research on attorney's fees and2.9 cost of living indexes; further workon reply to objections.1/31/90SLSFurther work on reply to objections;7.1 preparation of supplementalaffidavits.2/1/90SLSLegal research; further work on4.6 drafting reply to IRS objections anddrafting supplemental affidavits.2/2/90SLSFurther work on drafting and revising2.8 reply and affidavits.2/5/90SLSRevision of reply, telephone1.5 conference with client, preparationof affidavit for KGS.2/5/90KGSRevision of reply and affidavits,1.0 legal research on Phi-Net.PARALEGAL FEES7/05/89LSTransmittal to client re Tax Court..1 COSTS ADVANCED4/25/89Filing Fees. U.S. Tax Court60.002/3/89 - 10/12/89U.S. Postage and Certified Mail Fee13.302/3/89 - 10/12/89Long Distance Telephone Calls4.722/3/89 - 10/12/89Photocopying34.8012/29/89 - 1/31/90U.S. Postage5.4012/29/90 - 1/31/90Photocopying27.501994 Tax Ct. Memo LEXIS 70">*75 Footnotes*. This opinion supplements Huffman v. Commissioner, T.C. Memo. 1991-144.↩1. All section references are to the Internal Revenue Code.  All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. To simplify the calculations, this latter reduction of 8 hours should be made from 1990 time charges.↩